DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 27 Jun. 2022
	Claims 1-20 are pending in this case. Claims 1, 11 and 20 are independent claims


Claim Objections
Claims 12, 13, 15-17 and 19, are objected to because of the following informalities:  Claims 12, 13, 15-17 and 19 recite “The method of claim 1 ….”.  
The Examiner suggest the Claims 12, 13, 15-17 and 19 respectively, be amended to recite “The method of claim [[1]] 11 ….”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franklin et al. (Pub. No.: US 2016/0196584 A1; Filed: Jan. 6, 2015) (hereinafter “Franklin”).

Regarding independent claims 1, 11 and 20, Franklin disclose a server comprising:                               
a memory that stores instructions (0045); and 
one or more hardware processors configured by the instructions to perform operations comprising (0045): 
receiving metadata from a first computing device indicating a geolocation associated with a location of the first computing device (0052-0053; 0115);
 providing a media overlay for the geolocation to the first computing device (0130-0132), 
receiving a request from the first computing device to forward the media overlay to a second computing device located outside of the geolocation (0102-0103; 0110); and 
providing the media overlay to the second computing device (0075; 0110).

Regarding dependent claim 5, Franklin disclose the server of claim 1, wherein the media overlay for the geolocation comprises content relevant data associated with the geolocation (0019; 0119).

Regarding dependent claim 6, Franklin disclose the server of claim 1, wherein the metadata is received with a content item comprising an image or video captured by the first computing device (0015-0019; 0047; 0060; 0064).

Regarding dependent claim 7, Franklin disclose the server of claim 1, further comprising: receiving a request from the second computing device to forward the media overlay to a third computing device located outside of the geolocation (0102-0103); and 
providing the media overlay to the third computing device (0102-0103).

Regarding dependent claim 8, Franklin disclose the server of claim 1, wherein the media overlay is provided to the first computing device causing a display of the media overlay on a user interface of the first computing device to be overlaid on a content item captured by the first computing device (0130-0132). 

Regarding dependent claim 9, Franklin disclose the server of claim 8, the operations further comprising:
receiving the content item including the media overlay from the first client device (0102-0103); and
sending the content item including the media overlay to a third client device (0102-0103). 

Regarding dependent claim 10, Franklin disclose the server of claim 1, wherein the media overlay is a viral use overlay to be provided to a computing device located in a predefined geolocation (0041; 0073; 0126). 

Regarding dependent claim 15, Franklin disclose the method of claim 1, wherein the media overlay for the geolocation comprises content relevant data associated with the geolocation (0019; 0119).

Regarding dependent claim 16, Franklin disclose the method of claim 1, wherein the metadata is received with a content item comprising an image or video captured by the first computing device (0015-0019; 0047; 0060; 0064).

Regarding dependent claim 17, Franklin disclose the method of claim 1, wherein the media overlay is provided to the first computing device causing a display of the media overlay on a user interface of the first computing device to be overlaid on a content item captured by the first computing device (0130-0132).

Regarding dependent claim 18, Franklin disclose the method of claim 17, the operations further comprising: 
receiving the content item including the media overlay from the first client device (0102-0103); and 
sending the content item including the media overlay to a third cent device (0102-0103).

Regarding dependent claim 19, Franklin disclose the method of claim 1, wherein the media overlay is a viral use overlay to be provided to a computing device located in a predefined geolocation (0041; 0073; 0126).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (Pub. No.: US 2016/0196584 A1; Filed: Jan. 6, 2015) (hereinafter “Franklin”) in view of Rosenthal et al. (Pub. No.: US 2015/0206349 A1; Filed: Aug. 22, 2013) (hereinafter “Rosenthal”).

Regarding dependent claim 2, Franklin does not expressly disclose the server of claim 1, wherein the media overlay is provided to the second computing device for a predefined limited time period.
Rosenthal teach wherein the media overlay is provided to the second computing device for a predefined limited time period (0120; 0131; 0137-0138).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Rosenthal with Franklin for the benefit of proving the user additional information related to the real world objects (0004).

Regarding dependent claim 3, Franklin does not expressly disclose the server of claim 1, wherein providing the media overlay for the geolocation comprises determining that the geolocation matches a trigger for providing the media overlay.
Rosenthal teach providing the media overlay for the geolocation comprises determining that the geolocation matches a trigger for providing the media overlay (0033; 0055; 0133).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Rosenthal with Franklin for the benefit of proving the user additional information related to the real world objects (0004).

Regarding dependent claim 4, Franklin in view of Rosenthal disclose the server of claim 3, wherein the second computing device is located outside of the geolocation that matches the trigger for providing the media overlay (0033; 0055; 0133).

Regarding dependent claim 12, Franklin does not expressly disclose the method of claim 1, wherein the media overlay is provided to the second computing device for a predefined limited time period.
Rosenthal teach wherein the media overlay is provided to the second computing device for a predefined limited time period (0120; 0131; 0137-0138).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Rosenthal with Franklin for the benefit of proving the user additional information related to the real world objects (0004).

Regarding dependent claim 13, Franklin does not expressly disclose the method of claim 1, wherein providing the media overlay for the geolocation comprises determining that the geolocation matches a trigger for providing the media overlay. 
Rosenthal teach providing the media overlay for the geolocation comprises determining that the geolocation matches a trigger for providing the media overlay (0033; 0055; 0133).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Rosenthal with Franklin for the benefit of proving the user additional information related to the real world objects (0004).

Regarding dependent claim 14, Franklin in view of Rosenthal disclose the method of claim 13, wherein the second computing device is located outside of the geolocation that matches the trigger for providing the media overlay (0033; 0055; 0133). 


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768